—Order and judgment (one paper), and judgment, Supreme Court, New York County (Lewis Friedman, J.), entered March 28, 1995 and May 26, 1995, inter alia, awarding plaintiff unpaid interim attorneys’ fees, unanimously affirmed, with costs. Appeal from an order, same court and Justice, entered May 11, 1995, which denied defendant’s motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable order.
The court properly considered the circumstances of the case, the relative merit of the parties’ positions, and the parties’ respective financial positions in awarding interim attorneys’ fees. We have considered defendant’s other arguments and find them to be without merit. Concur—Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.